Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 05, 2022

The Court of Appeals hereby passes the following order:

A22D0195. JONATHAN GUYTON v. ROBERT ADAMS, WARDEN et al.

      The trial court denied Jonathan Guyton in forma pauperis status in the
underlying habeas corpus proceeding and subsequently denied his motion for
reconsideration. Guyton now seeks discretionary review in this Court. Under our
Constitution, the Supreme Court has exclusive appellate jurisdiction over all cases
involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4).
Accordingly, we hereby TRANSFER this case to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/05/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.